     Case: 3:20-cr-00048-RAM-RM Document #: 20 Filed: 01/13/21 Page 1 of 3




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                             )
                                                      )
                      Plaintiff,                      )
                                                      )
                      v.                              )      Case No. 3:20-cr-0048
                                                      )
KHARIM MOORE,                                         )
                                                      )
                      Defendant.                      )
                                                      )

                                            ORDER
       BEFORE THE COURT is the is the motion of Kharim Moore (“Moore”) to continue the
January 25, 2021 trial in this matter. (ECF No. 17.) For the reasons stated herein, the time to
try this case is extended up to and including April 26, 2021.
       On December 4, 2020, the United States filed an information against Kharim Moore
charging him with possession with intent to distribute less than 50 kilograms of marijuana
in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(D). At Moore’s arraignment, the magistrate
judge scheduled the trial for January 25, 2021.
       On January 4, 2021, Moore filed a motion to suppress evidence. (ECF No. 17.) That
motion also requests that the Court hold the motion to suppress in abeyance and continue
the trial in this matter. As a basis for these requests, Moore asserts that United States v.
Baxter, Case No. 3:17-CR-24 at ECF No. 161 (D.V.I. Nov. 26, 2018), which is pending before
the United States Supreme Court on a petition for certiorari, forms the basis for his motion
to suppress. Id. at 2. Moore concedes that the Third Circuit decision in United States v. Baxter,
951 F.3d 128 (3d Cir. 2020), forecloses relief on his motion to suppress should the Supreme
Court not grant certiorari and reverse the Third Circuit. Id. at 2-3. As such, “based on the
possibility that the Supreme Court may grant certiorari in Baxter and ultimately reverse the
Third Circuit decision in that case,” id. at 3, Moore requests that this Court hold his motion
to suppress in abeyance pending resolution of the Supreme Court proceedings in Baxter.
Moore further requests a continuance of the January 25, 2021 trial date. Moore argues that
granting his requests would prevent piecemeal and repeated litigation in this matter,
     Case: 3:20-cr-00048-RAM-RM Document #: 20 Filed: 01/13/21 Page 2 of 3
United States v. Moore
Case No. 3:20-cr-0048
Order
Page 2 of 3

thereby conserving judicial resources. Id. Finally, Moore asserts that a continuance is also
necessary based on the need for additional time to review discovery, investigate the facts of
this case, and conduct additional legal research. Id. at 3-4.
        While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that extending this period would be in the best
interest of justice. First, an extension of time is necessary to allow Moore time to review the
discovery in this matter. Second, an extension of time is necessary to allow Moore’s counsel
time to investigate the facts of this case and conduct legal research. Third, without an
extension, Moore would be denied reasonable time necessary to properly prepare for trial
in consultation with her counsel. Finally, an extension of time is necessary to avoid piecemeal
litigation and the waste of judicial resources in this matter.
        Consistent with these concerns, the United States Court of Appeals for the Third
Circuit has recognized that “whether or not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’
continuance may in appropriate circumstances be granted.” United States v. Fields, 39 F.3d
439, 444 (3d Cir. 1994); United States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice
continuance may be justified on grounds that one side needs more time to prepare for trial
[even if the] case [i]s not ‘complex.’”); see also United States v. Lattany, 982 F.2d 866, 883 (3d
Cir. 1992) (“[T]he district court did not abuse its discretion when it delayed the trial to give
counsel . . . opportunity to . . . decid[e] upon and prepar[e] an appropriate defense.”); United
States v. Brooks, 697 F.2d 517, 522 (3d Cir. 1982) (holding there was no abuse of discretion
where district court found that multiple count, multiple defendant “case was complex and
required additional time for adequate preparation.”).
        The premises considered, it is hereby
        ORDERED that Moore’s motion to hold his motion to suppress in abeyance and
continue the trial in this matter, ECF No. 17, is GRANTED; it is further
        ORDERED that Moore’s motion to suppress, ECF No. 17, is HELD IN ABEYANCE
pending resolution of the Supreme Court proceedings in Baxter; it is further
     Case: 3:20-cr-00048-RAM-RM Document #: 20 Filed: 01/13/21 Page 3 of 3
United States v. Moore
Case No. 3:20-cr-0048
Order
Page 3 of 3

        ORDERED that the time beginning from the date of this order granting an extension
through April 26, 2021, shall be excluded in computing the time within which the trial in this
matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
        ORDERED that the trial in this matter previously scheduled for January 25, 2021, is
RESCHEDULED to commence promptly at 9:00 A.M. on April 26, 2021, in St. Thomas
Courtroom 1; it is further
        ORDERED that the parties shall file and serve a pre-trial brief no later than April 9,
2021, which shall include the following: (a) proposed list of witnesses; (b) proposed list of
exhibits; (c) estimated length of case-in-chief and case-in-defense; (d) proposed non-
standard voir dire questions; and (e) proposed non-standard jury instructions related to the
elements of the charges and defenses; it is further
        ORDERED that a telephonic final pretrial conference in this matter is hereby
SCHEDULED to commence promptly at 10:00 A.M. on April 15, 2021, before District Judge
Robert A. Molloy. Call-in information shall be provided to the parties prior to the conference;
and it is further
        ORDERED that the parties shall provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits no later than April 21, 2021.1




Dated: January 13, 2021                                     /s/ Robert A. Molloy
                                                            ROBERT A. MOLLOY
                                                            District Judge




1Counsel are advised to consult with Court technical staff to determine the proper format for saving electronic
versions of exhibits. The Government’s trial exhibits shall be labelled sequentially beginning with
Government’s Exhibit 1. Any trial exhibits the Defense intends to offer shall be labelled sequentially beginning
with Defense Exhibit A.
